Citation Nr: 1509881	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

2. Entitlement to service connection for headaches.  

3 Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4. Entitlement to service connection for a back disability.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability.

6. Entitlement to service connection for a stomach disability.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

8. Entitlement to service connection for a left shoulder disability.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

10. Entitlement to service connection for a left ankle disability.

11. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  

12. Entitlement to service connection for a right ankle disability.

13. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by chest pain.

14. Entitlement to service connection for a disability manifested by chest pain.

15. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2010, the Veteran filed a claim of service connection for PTSD, depression, and anxiety.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, this issue has been broadened and recharacterized as reflected on the title page. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The June 2014 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. In an unappealed June 1996 rating decision, the RO denied service connection for a back disability, stomach disability, headaches, shoulder disability, right ankle disability, left ankle disability, and disability manifested by chest pain.  

2. The additional evidence presented since the March 1999 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a back disability, stomach disability, headaches, shoulder disability, right ankle disability, left ankle disability, and disability manifested by chest pain.  

3. The evidence is at least in relative equipoise as to whether tension and migraine headaches are related to service.

4. The evidence is at least in relative equipoise as to whether lumbar strain with degenerative arthritis and degenerative disc disease is related to service.

5. The evidence is at least in relative equipoise as to whether gastroesophageal reflux disease (GERD) and hiatal hernia is related to service.

6. The evidence is at least in relative equipoise as to whether left shoulder strain with arthritis and rotator cuff tear is related to service.

7. The evidence is at least in relative equipoise as to whether right ankle strain with osteoarthritis is related to service.

8. The evidence is at least in relative equipoise as to whether left ankle strain with osteoarthritis is related to service.

9. The evidence is at least in relative equipoise as to whether coronary artery disease with angina is related to service.

10. The evidence is at least in relative equipoise as to whether PTSD is attributable to service.


CONCLUSIONS OF LAW

1. The June 1996 rating decisions that denied the Veteran's claims of entitlement to service connection for back disability, stomach disability, headaches, left shoulder disability, right ankle disability, left ankle disability, and disability manifested by chest pain is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2014).

2. New and material evidence has been submitted since the previous denial of service connection for a back disability, stomach disability, headaches, left shoulder disability, right ankle disability, left ankle disability, and disability manifested by chest pain and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for tension and migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4. The criteria for service connection for lumbar strain with degenerative arthritis and degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

5. The criteria for service connection for GERD and hiatal hernia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

6. The criteria for service connection for left shoulder strain with arthritis and rotator cuff tear are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

7. The criteria for service connection for right ankle strain with osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

8. The criteria for service connection for left ankle strain with osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

9. The criteria for service connection for coronary artery disease with angina are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

10. The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination to reopen and grant service connection for all issues on appeal, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the June 2014 Board hearing discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the file was left open for 60 days to provide the Veteran with the opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Claims to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In October 1995 the Veteran submitted a claim of service connection for a back disability, stomach disability, headaches, shoulder disability, right ankle disability, left ankle disability, and chest pain.  In a rating decision in June 1996 the RO denied service connection for these claimed disabilities based on the determination that although the Veteran was treated for these conditions during service there were no permanent residuals or chronic disability subject to service connection shown in the service treatment records ore demonstrated by the evidence following service.  

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claims were denied.  Further, after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the last final denial, the evidence consisted of service treatment records and a May 1996 VA examination.  Service treatment records show that the Veteran was treated for stomach problems in October and November 1978.  He also was treated for chest pain in January 1992, April 1995, July 1995, and in February 1995 his echocardiogram was abnormal.  The service treatment records are replete with treatment for the back, left shoulder, and headaches following a motor vehicle accident in April 1990.  The Veteran was treated for injuries to his right ankle and left ankle in February 1975, June 1975, and August 1978.  On VA examination in May 1996 the impressions were left shoulder arthralgia with history of injury, lower backache with history of injury with auto accidents, episodic chest pain, and sprained ankle with no sequelae.  A chest x-ray in May 1996 shows that there was a nodular density overlying the left upper hemithorax.   

The evidence received since the May 1996 rating decision includes July 2014 opinions from the Veteran's private doctor, who determined that it was more likely than not that the Veteran's current ankle, back, shoulder and stomach conditions as well as his chest pain and headaches were related to service.  This evidence raises a reasonable possibility of substantiating the claim of service connection for headaches, back disability, stomach disability, left shoulder disability, left ankle disability, right ankle disability, and a disability manifested by chest pains as it shows that these disabilities may be related to service, and, as such, the evidence is new and material.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that new and material evidence has been presented to reopen the claims of service connection for headaches, back disability, stomach disability, left shoulder disability, left ankle disability, right ankle disability, and a disability manifested by chest pain.  

Analysis 

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Headaches, Back, Stomach, Left Shoulder, Right Ankle, Left Ankle, 
Disability manifested by Chest Pain

In June 2014 the Veteran testified that he has a back disability and a left shoulder disability due to a motor vehicle accident in service.  He asserted that his headaches started in service and that he has a right ankle disability and a left ankle disability due to softball injuries in service.  He indicated that he was treated in service for chest pains associated with a heart condition.  The Veteran also claimed that he has a stomach disability due to internal bleeding that he incurred in service from a football injury.  

The Veteran's claimed disabilities have been diagnosed as tension headaches and migraine headaches, lumbar strain with degenerative arthritis and degenerative disc disease, GERD and hiatal hernia, left shoulder strain with arthritis and rotator cuff tear, right and left ankle strain with osteoarthritis, and coronary artery disease with angina (see June 2011 VA examination, April 2010 private MRI, May 2010 private medical record, July 2014 private examinations).  

Service treatment records show that on multiple occasions during service the Veteran was treated for low back pain and muscles spasms including in November 1976 and March 1983.  Further, the records show that in April 1990 the Veteran was a passenger in a bus that went off a cliff leaving him hanging upside down in his seat belt.  He was subsequently treated for headaches, left shoulder pain, and lumbar pain and strain.  In September 1990 the Veteran had an impression of a possible rotator cuff injury in his left shoulder.  As for the ankles, in February 1975 and in August 1978 the Veteran twisted his right ankle playing softball and in June 1975 sprained his left ankle.  As for the stomach, in November 1978 the Veteran was hit in the stomach playing football.  He apparently incurred another injury that same month and vomited three cups of blood.  The assessment was hematemesis and questionable peptic ulcer.  As for chest pain, the Veteran in February 1995 had an abnormal echocardiogram, which showed sinus bradycardia.  In April 1995 the service treatment records show that an echocardiogram was suggestive of ischemic coronary artery disease.  On the August 1995 separation examination the examiner noted that the Veteran had atypical chest pain (noncardiac origin), left shoulder bursitis, and back pain.  Thus Shedden elements (1) and (2) have been met.  

On the question of a nexus, the Veteran's private doctor after reviewing the file and examining the Veteran rendered favorable opinions in July 2014, with the exception of the opinion on headaches which was given in August 2014.  In August 2014, the private doctor opined that it was more likely than not that the Veteran's headaches began in service as a result of the head injury he sustained during his motor vehicle accident in April 1990.  In July 2014 the doctor noted that the Veteran was treated for ankle problems during service in July 1975 and February 1975, and injured his shoulder and back during the April 1990 motor vehicle accident.  The doctor was of the opinion that it was more likely than not that the Veteran's ankles, back, and left shoulder disabilities were incurred during service.  He also rendered an opinion that it was more likely than not that the Veteran's stomach problems were incurred in service due to the abdomen injury the Veteran incurred in November 1978 along with the reported hematemesis.  Lastly, the examiner concluded that the Veteran's chest pains and heart condition were more likely than not incurred in service as he reported chest pains during service, including in August 1975 and December 1986 and underwent a cardiac stress test in July 1995.  

The Board finds these opinions to be highly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The private doctor considered the nature of the Veteran's disabilities, history and relevant longitudinal complaints in proffering the opinions.  The July 2014 private opinions are uncontroverted by the other evidence of record.  

It is noteworthy that on VA examination in June 2011 the examiner opined that it is less likely than not that the Veteran's chest condition, diagnosed as mild left basilar atelectasis, is related to service as it is a pulmonary diagnosis.  However, during the June 2014 Board hearing the Veteran clarified that his claim for chest pain was associated with his heart condition and thus the June 2011 VA opinion is not inconsistent with the July 2014 private opinion.  

For the reasons discussed above, the evidence is at least in equipoise; and, thereby, resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is thus warranted for tension and migraine headaches, lumbar strain with degenerative arthritis and degenerative disc disease, GERD and hiatal hernia, left shoulder strain with arthritis and rotator cuff tear, right and left ankle strain with osteoarthritis, and coronary artery disease with angina.  See 38 C.F.R. § 3.102.

Psychiatric Disorder to include PTSD, Anxiety, and Depression

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the instant case, the Veteran contends that during service he was a passenger in a vehicle that drove off a ten foot cliff.  He indicated that he has had nightmares about going over a cliff.  See statement dated June 2010.  As discussed above, service treatment records show that in April 1990 the Veteran was a passenger in a bus that went off a cliff leaving him hanging upside down in his seat belt.  Thus there is credible supporting evidence that the claimed in-service stressor occurred.   

On the question of whether the Veteran has a PTSD diagnosis there is a favorable private opinion and an unfavorable VA opinion.  On the July 2014 private examination, the doctor (not psychiatrist or psychologist) determined that the Veteran had depression and also indicated that he met the DSM-IV criteria for a PTSD diagnosis.  He opined that it is more likely than not that the Veteran's PTSD began during service as a result of the accident when he was a passenger in a bus that went down a cliff and overturned.  Little rationale was provided with this opinion.  The examiner noted that since that time the Veteran has had anxiety and nightmares.  

On VA examination in June 2011, the examiner provided a diagnosis of adjustment disorder with mixed anxiety and depressed mood with alcohol abuse in full remission.  The VA examiner determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis as he was not exposed to a severe stressor nor was his claimed stressor related to fear of hostile military or terrorist activity.  No explanation was provided as to how/why the Veteran's involvement in a MVA that resulted in casualties, to include a friend, did not rise to the level of being a severe stressor.  

Neither opinion is any more or less persuasive than the other.  Thus the evidence is in relative equipoise, and thereby resolving all doubt in the Veteran's favor, service connection is warranted for PTSD.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as noted above, the Veteran has carried diagnoses of depression and adjustment disorder with mixed anxiety and depressed mood with alcohol abuse in full remission during the pendency of the appeal.  The July 2014 report from the Veteran's private doctor strongly suggest, however, that these diagnoses are symptoms and sequelae of the Veteran's PTSD.  Such suggests that these psychiatric disorders, if they are truly distinct disabilities, are comorbid entities that all derive from the PTSD.  Moreover, even if service connection for depression and adjustment disorder with mixed anxiety and depressed mood with alcohol abuse were to be established, no additional benefit would be due to the Veteran.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).

ORDER

The application to reopen the claims of service connection for a back disability, stomach disability, headaches, left shoulder disability, right ankle disability, left ankle disability, and disability manifested by chest pain is granted.  

Service connection for tension and migraine headaches is granted.

Service connection for lumbar strain with degenerative arthritis and degenerative disc disease is granted.  

Service connection for GERD and hiatal hernia is granted.

Service connection for left shoulder strain with arthritis and rotator cuff tear is granted.  

Service connection for right ankle strain with osteoarthritis is granted.

Service connection for left ankle strain with osteoarthritis is granted.

Service connection for coronary artery disease with angina is granted.  

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


